Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to the First Action Interview request on June 1, 2021. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Hopewell on June 16, 2021.

Claims 1 and 11 have been amended as follows: 
(Currently Amended)  A method for selecting listings for a listings request from a client device comprising:
storing, by a networked system, a plurality of listings associated with a plurality of establishments from which an order may be placed;
receiving a listings request from a client device, the listings request identifying a user of a networked system who is associated with the client device; 
the threshold popularity is [[are]] adjusted for each establishment based, at least in part, on an amount of data stored by the networked system about each establishment in the plurality of establishments, wherein the threshold popularity is decreased when the amount of data is lower than a threshold;
selecting a filtered set of listings of the plurality of listings by applying the determined filtering criteria to the plurality of listings, wherein the determined filtering criteria is applied to each establishment based at least in part on the adjusted threshold popularity;
generating a conversion score for each listing of the filtered set of listings, each conversion score representing a likelihood that the user will order from the establishment associated with the listing using the networked system;
selecting one or more listings of the filtered set of listings for presentation to the user based on selection factors associated with the one or more listings, the selection factors including the generated conversion scores; and
transmitting the selected one or more listings to the client device.




store, by a networked system, a plurality of listings associated with a plurality of establishments from which an order may be placed; 
receive a listings request from a client device, the listings request identifying a user of a networked system who is associated with the client device; 
determine, by the networked system, filtering criteria, wherein the filtering criteria comprise a threshold popularity applied to the establishments in the plurality of listings and the threshold popularity is [[are]] adjusted for each establishment based, at least in part, on an amount of data stored by the networked system about each establishment in the plurality of establishments, wherein the threshold popularity is decreased when the amount of data is lower than a threshold; 
select a filtered set of listings of the plurality of listings by applying the determined filtering criteria to the plurality of listings, wherein the determined filtering criteria is applied to each establishment based at least in part on the adjusted threshold popularity;
generate a conversion score for each listing of the filtered set of listings, each conversion score representing a likelihood that the user will order from the establishment associated with the listing using the networked system; 

transmit the selected one or more listings to the client device.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The primary reason for the allowance of the independent claims 1 and 11 is the inclusion of the claimed feature of the threshold popularity being adjusted for each establishment based at least in part on an amount of data stored by the networked system about each establishment in the plurality of establishments, wherein the threshold popularity is decreased when the amount of data is lower than a threshold; and selecting a filtered set of listings of the plurality of listings by applying the determined filtering criteria to the plurality of listings, wherein the determined filtering criteria is applied to each establishment based at least in part on the adjusted threshold popularity, in combination with all claimed limitations, which are not taught by the prior art of record.

The closest prior art Grunick (US 2015/0039602) discloses filtering criteria being determined by a networked system, wherein the filtering criteria are adjusted based at wherein threshold relevance score (i.e. reads on: threshold popularity) may be scaled up or down using boost value or parameters, para 35; relevance scores may be scaled down for restaurants that do not provide pricing information for food items (i.e. have less stored establishment data) by multiplying their relevance scores by a different boost value of 0.75 as opposed to 1.5 for other relations, para 37]. However, while Grunick discloses determining that restaurants may not provide pricing information in their food item listings [para 37], it does not disclose scaling (adjusting) the boost value that affects the threshold relevance score according to a particular threshold of stored data on the establishment, as amended. Furthermore, Grunick also does not teach selecting filtered set of listings based on the threshold popularity that is adjusted in this specific fashion, as claimed. 
	
It is for these reasons that the claims as amended define over the prior art.

	All claims depending from the aforenoted claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakhai et al (US 2014/0200879)- directed to calculating ratings for food using similarity thresholds;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167